DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Ford on 05/26/2021.

The application has been amended as follows: 

In claim 1, line 5, after the limitation “a portion of a catch,” and before the limitation “a…”, the limitation -- the catch being removably coupled to the distal end portion,-- has been entered
In claim 1, line 16, after the limitation “opening of the cartridge,” the limitation -- the anchor being attached to the catch via an attachment member,-- has been entered
In claim 10, line 22, the limitation “and” has been deleted
In claim 10, line 23, the limitation “anchor and” has been deleted and replaced with --anchor, --
In claim 10, line 24, after the limitation “opening of the cartridge” and before the limitation “in response”, the limitation --, and through bodily tissue-- has been entered
In claim 10, line 25, after the limitation “path”, the limitation --and,
wherein the catch, the anchor, and the attachment member are configured to collectively form a loop about an implant and bodily tissue in response to the carrier member moving along the travel path-- has been entered
Claim 21 has been canceled
Reasons for Allowance
Claims 1-4, 7, 10, 11, 15, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the medical devices as claimed, specifically the structure and orientation of the cartridge with respect to the distal end portion of the medical device, and how the device will deliver the anchor attached to a catch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771